              Case 09-34791-RAM        Doc 6491      Filed 10/24/18     Page 1 of 9




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                            FORT LAUDERDALE DIVISION
                                 www.flsb.uscourts.gov


IN RE:                                               CASE NO. 09-34791-RBR

ROTHSTEIN ROSENFELDT ADLER, P.A.,                    CHAPTER 11

      Debtor.
_____________________________________/

                JEFFREY EPSTEIN’S WRITTEN OPENING STATEMENT

         Jeffrey Epstein (“Epstein”), pursuant to the Court’s Order to Show Cause Why Fowler

White and Jeffrey Epstein Should Not Be Held in Contempt and Scheduling Evidentiary Show

Cause Hearing (D.E. 6366), submits this Written Opening Statement, and states:

                                       INTRODUCTION

A.       The Court’s November 30, 2010 Agreed Order.

         The November 30, 2010, Agreed Order (the “Agreed Order”), which was drafted and

approved by Farmer Jaffe and Edwards, was designed solely to keep Fowler White from making

copies for itself of the documents it was Bates stamping and reproducing for Farmer Jaffe’s and

the Special Master’s review. The Order provides, in pertinent part:

               The Motion for Relief From Amended Order (D.E. #1068) and to
               Compel Jeffrey Epstein to Pay for the Production of All Documents
               in Response to his Requests filed by Interested Party Farmer, Jaffe,
               Weissing, Edwards, Fistos & Lehrman, P.L. (“Farmer”), was
               adequately resolved by agreement of the parties as follows. The law
               firm of Fowler White Burnett, P.A., will print a hard copy of all off
               the documents contained on the discs with Bates numbers added,
               and will provide a set of copied, stamped documents to the Special
               Master and an identical set to Farmer, who will use same to create
               its privilege log. Farmer agrees to prepare that portion of the
               privilege log relating to emails on or before December 15, 2010,
               with the remaining portion due thirty days from the date of this
               order, subject to other court orders. Fowler White will not retain
               Case 09-34791-RAM        Doc 6491     Filed 10/24/18     Page 2 of 9




                any copies of the documents contained on the discs provided to it,
                nor shall any images or copies of said documents be retained in the
                memory of Fowler White’s copiers. Should it be determined that
                Fowler White or Epstein retained images or copies of the subject
                documents on its computer or otherwise, the Court retains
                jurisdiction to award sanctions in favor of Farmer, Brad Edwards or
                his client.

(D.E. 1194.)

        There is only one sentence in the Agreed Order that applies to Epstein: “Should it be

determined that … Epstein retained images or copies of the subject documents on its [sic] computer

or otherwise, the Court retains jurisdiction to award sanctions in favor of Farmer, Brad Edwards

or his client.” (D.E. 1194, at 2.)

        The Agreed Order was a result of Farmer Jaffe not wanting to bear the copying cost

associated with responding to Epstein’s 2010 Subpoena directed to the Rothstein, Rosenfeldt &

Adler Trustee. In an effort to resolve that issue, Fowler White suggested printing and Bates

stamping the documents in-house, and then providing copies to Farmer Jaffe and the Special

Master.    Importantly, the Agreed Order was focused on preventing Fowler White from

intentionally keeping copies of documents from the disc at the time the documents on the disc

were being Bates stamped and printed in December 2010 or leaving an image on its copiers or

computers to be accessed at a later time. The parties to the nearly eight-year-old Agreed Order in

no way contemplated that the very narrowly drawn prohibitions set forth therein would serve as

the basis for a contempt finding against Epstein under the unforeseeable circumstances at hand,

particularly where there is simply no evidence of even a single instance of misconduct by Epstein

relating to the disc or any documents therein.

        The “evidence” in this case points to a single conclusion: That Epstein, from the day the

disc was delivered to Fowler White for copying in December 2010 through January 2018, did not



                                                 2
               Case 09-34791-RAM       Doc 6491      Filed 10/24/18    Page 3 of 9




have the disc, know about the disc or receive from Fowler White any of the documents that it

copied pursuant to the Agreed Order. Thus, it was impossible for Epstein to have “retained” any

images or copies from the disc in violation of the Agreed Order.

B.     Link & Rockenbach’s Appearance in the State Court Proceeding and the
       Circumstances of the Disc’s Discovery.

       On November 1, 2017, Epstein’s counsel, Link & Rockenbach, PA, made its first

appearance in Epstein v. Rothstein, Edwards and L.M., No. 50-2009CA040800XXXXMBAG

pending in the Fifteenth Judicial Circuit in Palm Beach County, Florida (the “state court

proceeding”). At that time, Link & Rockenbach had not yet received Epstein’s files from one of

his former counsel -- Fowler White Burnett, P.A. (“Fowler White”), whose representation of

Epstein terminated over six years ago in May 2012. Epstein asked Fowler White to turn over his

files to Link & Rockenbach.

       On January 10, 2018, Link & Rockenbach traveled to Miami, Florida, to review Fowler

White’s files associated with its representation of Epstein, which filled approximately thirty-six

boxes. Fowler White, however, was unwilling to release its boxes at that time, so Link &

Rockenbach flagged items to be copied. Inside one of the boxes was a disc labeled “Epstein Bate

Stamp” (“the disc”) which Link & Rockenbach flagged for reproduction. Link & Rockenbach did

not review the contents of any discs during the January 10, 2018, document review. Epstein was

not present.

       On February 1, 2018, Link & Rockenbach received three boxes from Fowler White

containing copies of the items flagged for reproduction. Link & Rockenbach’s review of the

contents of the disc began on February 25, 2018. That review revealed 27,542 pages of e-mails

that were consecutively Bates stamped, which did not contain a pre-fix indicating who produced

them, or any watermark, confidentiality or privilege designation. Of these, Link & Rockenbach

                                                3
             Case 09-34791-RAM          Doc 6491      Filed 10/24/18     Page 4 of 9




reviewed approximately 5,000 pages, and ultimately identified numerous e-mails that it deemed

pertinent to Epstein’s defense in the state court proceeding.

C.     Epstein Testified that He Never Received the Disc and Never Saw Copies of
       Documents Printed from it Before February 2018.

       The evidence will show that Epstein was not provided with the disc by Fowler White and

had no knowledge that the disc existed at all before 2018. Epstein never received a copy of the

27,000+ pages when Fowler White provided copies to Farmer Jaffe and the Special Master in

2010, never had the disc and never knew that it existed in the bowels of Fowler White’s file room.

When asked about the disc at his deposition on October 13, 2018, Epstein testified as follows:

               Q.      How is it that you can tell us under oath today that you had
                       no prior knowledge of Fowler White having come into
                       possession of a disc relating to your litigation?

               A.      So, to be clear, to the best of my recollection today, the
                       answer is no. I have no recollection whatsoever.

(Epstein 10/13/18, Part 1, 25:4-10.) Also see Epstein, 10/13/18, Part 1, 25:24-26:8.

               Q.      Have you ever communication with any agent of Fowler
                       White about the disc that was turned over by them to Link &
                       Rockenbach?

               A.      No. Not to the best of my knowledge.

               Q.      Have you ever communicated with Tonja or Fred Haddad
                       about the Fowler White disc?

               A.      Not to the best of my knowledge.

               Q.      Did you ever receive a copy of the disc itself?

               A.      No.

(Epstein 10/13/18, Part 1, 56:4-13.)

               Q.      Do you see paragraph six in the affidavit before you?

               A.      Yes

                                                 4
             Case 09-34791-RAM            Doc 6491   Filed 10/24/18     Page 5 of 9




               Q.     And it says, quote, I have never seen the CD nor received a
                      copy of it, close quote. Is that correct?

               A.     That’s correct.

(Epstein 10/13/18, Part 2, 15:19-25.)

               Q.     When did you first become aware of your attorneys’
                      possession of a disc containing information about L.M.?

                                               ***

               A.     After February [2018].

(Epstein 10/13/18, Part 2, 20:18-25.)

               Q.     Do you know if there were any images or copies of
                      documents retained in the memory of Fowler White’s
                      copiers?

               A.     I do not.

(Epstein 10/13/18, Part 2, 36:23-37:1.)

               Q.     Do you have any knowledge of whether or not Fowler White
                      retained images of copies of the subject documents on a
                      computer or otherwise?

               A.     I do not.

(Epstein 10/13/18, Part 2, 37:11-14.)

               Q.     Between November 2010 and February 2018, did you have
                      any knowledge as to whether or not a disc that was the
                      subject of Exhibit 5 was retained by Fowler White?

               A.     I did not.

               Q.     Do you know if, in fact, a disc that is the subject of Exhibit
                      5 was retained by Fowler White?

               A.     I do not.

(Epstein 10/13/18, Part 2, 37:15-22.)



                                                5
             Case 09-34791-RAM          Doc 6491       Filed 10/24/18   Page 6 of 9




       As explained in greater detail below, the evidence will show that the Order to Show Cause

should be discharged, and no sanction against Epstein imposed, for two reasons: 1) Epstein never

violated the Agreed Order; and 2) no sanction could either coerce Epstein into compliance or

compensate Farmer Jaffe, Edwards or Intervenor L.M. for actual, compensatory losses—because

they have none. Based on the evidence that has been and will be elicited in this show cause

proceeding, Epstein respectfully requests that this Court discharge its Order to Show Cause and

deny the requests of Farmer Jaffe, Edwards and Intervenor L.M. for Epstein to be held in contempt

of court or for any other sanctions against him.

 THE EVIDENCE WILL SHOW THAT THE ORDER TO SHOW CAUSE SHOULD BE
  DISCHARGED AND NO SANCTIONS IMPOSED BECAUSE EPSTEIN DID NOT
                    VIOLATE THE AGREED ORDER

        The testimony in the depositions authorized by this Court, the sworn declarations of fact

and the evidence to be elicited at the evidentiary hearing on this Court’s Order to Show Cause

show that Epstein never had the disc, did not know Fowler White had the disc and Fowler White

never provided Epstein with the disc or copies from the disc and that, without having even known

of their existence or ever having received them, it is, therefore, impossible for Epstein to have

retained any images or copies from the disc in violation of the Agreed Order. Accordingly, there

is no basis to hold Epstein in statutory contempt or impose other sanctions under 11 U.S.C.

§ 105(a).

       There are no disputed facts material to this show cause proceeding regarding Epstein. The

Movants have acknowledged that Epstein did not have the disc or even know of the disc’s existence

before being advised by Link & Rockenbach in February 2018. Further, Epstein has testified that

he only received select documents from the disc in February 2018. The select documents were




                                                   6
             Case 09-34791-RAM          Doc 6491      Filed 10/24/18      Page 7 of 9




provided to Epstein after Link & Rockenbach located the disc in Fowler White’s boxes in February

2018.

         As this Court will see, there is not a shred of evidence that Epstein knew about the disc

before learning about it from Link & Rockenbach in February 2018. Farmer Jaffe, Edwards and

Intervenor L.M. bear the burden to demonstrate that Epstein violated the Agreed Order by clear

and convincing evidence. However, Movants will admit that Epstein did not know the disc existed

while it sat, for more than seven years, in Fowler White’s file room. Epstein had no knowledge of

Fowler White’s actions and, regardless of what Fowler White did or did not do, Epstein did not

consent to any material action or omission by Fowler White. Epstein has repeatedly informed

Farmer Jaffe, Edwards, Intervenor L.M. and this Court that he was never provided with a copy of

the disc or its contents when Fowler White provided copies of documents to Farmer Jaffe and the

Special Master in 2010 or thereafter, and only learned in February 2018 of the disc’s existence and

its contents. The Court has properly indicated that it is not considering the imposition of sanctions

against Epstein for conduct occurring in the state court proceeding in 2018.

        At the conclusion of the show cause proceeding, therefore, based on the evidence, Epstein

will respectfully request that the Court discharge the Order to Show Cause and deny all claims for

relief by Farmer Jaffe, Edwards and Intervenor L.M. Epstein never violated the Agreed Order.




                                                 7
             Case 09-34791-RAM          Doc 6491        Filed 10/24/18   Page 8 of 9




                                        CONCLUSION

       There is no material fact in dispute between Epstein and Farmer Jaffe, Edwards and

Intervenor L.M. That is, the Movants for contempt have no evidence (in fact, they have admitted

that they have none) that Epstein had the disc, knew about the disc or had any documents from the

disc before February 2018.

       Accordingly, Jeffrey Epstein respectfully requests that this Court discharge its Order to

Show Cause, deny Movants’ request for Epstein to be held in contempt of court and to deny

Movants’ requests for sanctions and any other relief.

                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on October 24, 2018, a true and correct copy of the foregoing

was served electronically to all registered users on the CM/ECF system, which includes counsel

identified on the service list below.

                                             RICE PUGATCH ROBINSON STORFER &
                                             COHEN, PLLC
                                             101 N.E. Third Avenue, Suite 1800
                                             Ft. Lauderdale, FL 33301
                                             (954) 462-8000; (954) 462-4300 [fax]

                                             By: /s/ Chad P. Pugatch
                                                CHAD P. PUGATCH (FBN 220582)
                                                cpugatch@rprslaw.com

                                                              - AND –

I hereby certify that I am admitted to the Bar of the United States District Court for the Southern
District of Florida and I am in compliance with the additional qualifications to practice in this
Court set forth in Local Rule 2090-1(A).




                                                8
           Case 09-34791-RAM         Doc 6491      Filed 10/24/18   Page 9 of 9




                                          LINK & ROCKENBACH, PA
                                          1555 Palm Beach Lakes Boulevard, Suite 930
                                          West Palm Beach, FL 33401
                                          (561) 847-4408; (561) 855-2891 [fax]

                                          By: /s/ Scott J. Link
                                             SCOTT J. LINK (FBN 602991)
                                             scott@linkrocklaw.com

                                              Counsel for Jeffrey Epstein



                                      SERVICE LIST

Jack Scarola                                       Bradley J. Edwards
Searcy, Denny, Scarola, Barnhart & Shipley, P.A.   Brittany N. Henderson
2139 Palm Beach Lakes Boulevard                    Edwards Pottinger LLC
West Palm Beach, FL 33409                          425 N. Andrews Avenue, Suite 2
mmccann@searcylaw.com                              Fort Lauderdale, FL 33301-3268
jsx@searcylaw.com                                  brad@epllc.com
scarolateam@searcylaw.com                          brittany@epllc.com
Counsel for Bradley J. Edwards                     Counsel for Farmer Jaffe, Weissing, Edwards,
                                                   Fistos & Lehrman, P.L.

Paul G. Cassell                                    Peter E. Shapiro
S.J. Quinney College of Law at the University of   Shapiro Law
Utah                                               8551 West Sunrise Boulevard, Suite 3000
332 S. University St.                              Plantation, FL 33322
Salt Lake City, UT 84112-0730                      pshapiro@shapirolawpa.com
cassellp@law.utah.edu                              Counsel for L.M., E.W. and Jane Doe
Counsel for L.M., E.W. and Jane Doe

Niall T. McLachlan                                 Isaac M. Marcushamer
Carlton Fields Jorden Burt, P.A.                   Berger Singerman LLP
100 S.E. Second Street, Suite 4200                 1450 Brickell Avenue, Suite 1900
Miami, FL 33131                                    Miami, FL 33131
nmclachlan@cfjblaw.com                             imarcushamer@bergersingerman.com
Counsel for Fowler White Burnett, P.A.             Counsel for Liquidating Trustee




                                             9
